This is an appeal by the employer and insurance carrier from an award in favor of the claimant. Claimant and her husband were employed jointly as superintendents of a rooming house in New York City. The board found that while claimant was engaged in the regular course of her employment and while working for her employer, while asleep in her bed in the apartment in which she was living, the use of which apartment was part of her salary, she sustained accidental injuries in the nature of severe burns. The board also found that her employment required her to be on duty at all times. The evidence sustains the findings. Award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 939.]